Notice of Pre-AIA  or AIA  Status
 	The present application, filed on 08/06/2019 after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Information Disclosure Statement
	Information Disclosure Statements filed on 08/06/2019 and 07/28/2019 were being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use “a first reception unit”, “a second reception unit”, “accumulating units’ as cited in claim 1.   Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
	A complete review of the present application, the specification does not provide a clear support for the units as cited in the claims.  The claims thus could be rejected under 35 USC 112, 2nd Paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recited
A playback simulation test system comprising:
a data collection device connected with both a first existing network having a first existing controller connected thereto and a second existing network having a second existing controller connected thereto, the first existing controller outputting a control signal for controlling first components of an existing plant facility and the second existing controller outputting a control signal for controlling second components of the existing plant facility;

a data reproduction device being connected to a test network, and reproducing and outputting the signals accumulated in the data accumulation device to the test network, wherein the data collection device comprising:
a first reception unit receiving first signal data including a control signal transmitted to the first existing network;
a second reception unit receiving second signal data including a control signal transmitted to the second existing network;
a count-up unit counting up a unique collection number at a fixed time interval; and
a data synchronization processing unit accumulating, when the first reception unit receives the first signal data, the first signal data and the collection number at the time of the reception in association with each other in the data accumulation device, and accumulating, when the second reception unit receives the second signal data, the second signal data and the collection number at the time of the reception in association with each other in the data accumulation device. 
With the broadest reasonable of the claimed invention as a whole, the cited features are related to collecting data, counting up collection number at a fixed time interval, synchronizing data for the accumulating data, and data management for simulation.  The cited data collection and management are related to a mathematical manner in a sense of data were stored and retrieved in an optimal manner.  

This judicial exception is not integrated into a practical application because the claim fail to integrate the whole process in order to convert the data collection into a useful and practical solution in a real application. 
It is merely adding a generic computer, generic computer components, ora programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs, v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093- 94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to ‘implementing] the abstract idea of intermediated settlement on a generic computer’, it cannot save OIP’s claims directed to implementing the abstract idea of price optimization on a generic computer.”). The claim is thus nonstatutory subject matter.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited data collection units, accumulating units and synchronization data unit are well-known, conventional method and understood in the technical field for data management and utilization.

Claim 1 is directed to nonstatutory subject matter.
Claim 2 cited the playback simulation test system according to claim 1, wherein the data reproduction device comprising: a count-up unit counting up a unique reproduction number corresponding to the collection number at a fixed time interval; and a data reproduction output unit sequentially obtaining signal data associated with the reproduction number from the data accumulation device, and reproducing and outputting the signal data to the test network.  The cited features are related to counting data and sequentially obtaining output data for further simulation and analysis.  This is nonstatutory subject matter for the reason: the claim failed to integrate the data in processing units to produce a real and useful solution for a practical application.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI Q PHAN/            Primary Examiner, Art Unit 2147